Name: Council Regulation (EC) No 1207/2001 of 11 June 2001 on procedures to facilitate the issue of movement certificates EUR.1, the making-out of invoice declarations and forms EUR.2 and the issue of certain approved exporter authorisations under the provisions governing preferential trade between the European Community and certain countries and repealing Regulation (EEC) No 3351/83
 Type: Regulation
 Subject Matter: tariff policy;  accounting;  international trade
 Date Published: nan

 Avis juridique important|32001R1207Council Regulation (EC) No 1207/2001 of 11 June 2001 on procedures to facilitate the issue of movement certificates EUR.1, the making-out of invoice declarations and forms EUR.2 and the issue of certain approved exporter authorisations under the provisions governing preferential trade between the European Community and certain countries and repealing Regulation (EEC) No 3351/83 Official Journal L 165 , 21/06/2001 P. 0001 - 0012Council Regulation (EC) No 1207/2001of 11 June 2001on procedures to facilitate the issue of movement certificates EUR.1, the making-out of invoice declarations and forms EUR.2 and the issue of certain approved exporter authorisations under the provisions governing preferential trade between the European Community and certain countries and repealing Regulation (EEC) No 3351/83THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Council Regulation (EEC) No 3351/83 of 14 November 1983 on the procedure to facilitate the issue of movement certificates EUR.1 and the making-out of forms EUR.2 under the provisions governing preferential trade between the European Economic Community and certain countries(1) provided for the correct application of the preferential origin rules in relation to exports from the Community to certain third countries.(2) Many changes have taken place in the customs field since Regulation (EEC) No 3351/83 was adopted.(3) In the context of the single market, it has been found that firms exporting goods from one or more Member States other than the one in which they are established and wishing to use simplified procedures for the issue of proof of origin, sometimes have to apply for a separate authorisation for each Member State of export. It is desirable to simplify this situation, while ensuring that the machinery of the preferential arrangements can continue to operate properly.(4) The authorities responsible for issuing or verifying proofs of origin should be in a position to fulfil the Community's commitments under the preferential agreements within the requisite deadlines.(5) In the interests of clarity, Regulation (EEC) No 3351/83 should be repealed and replaced by this Regulation,HAS ADOPTED THIS REGULATION:Article 1ScopeThis Regulation lays down rules intended to facilitate:(a) the issue of movement certificates EUR.1 by Member States authorities, the making-out of invoice declarations or forms EUR.2 by Community exporters;(b) the issue of approved-exporter authorisations valid in several Member States;(c) the functioning of the methods of administrative cooperation between the Member States.Article 2Supplier's declarations and their use1. Suppliers shall provide, by means of a declaration, information concerning the status of products with regard to the Community's preferential rules of origin.2. Supplier's declarations shall be used by exporters as evidence, in particular in support of applications for the issue of movement certificates EUR.1 or as a basis for making out invoice declarations or forms EUR.2.Article 3Making of supplier's declarationsExcept in the cases provided for in Article 4, the supplier shall furnish a separate declaration for each consignment of goods.The supplier shall include that declaration on the commercial invoice relating to that consignment or on a delivery note or any other commercial document which describes the goods concerned in sufficient detail to enable them to be identified.The supplier may furnish the declaration at any time, even after the goods have been delivered.Article 4Long-term supplier's declarations1. When a supplier regularly supplies a particular customer with goods whose status in respect of the rules of preferential origin is expected to remain constant for considerable periods of time, he may provide a single declaration to cover subsequent shipments of those goods, hereinafter referred to as "a long-term supplier's declaration". A long-term supplier's declaration may be issued for a period of up to one year from the date of issue of the declaration.2. A long-term supplier's declaration may be issued with retroactive effect. In such cases, its validity may not exceed the period of one year from the date on which it came into effect.3. The supplier shall inform the buyer immediately when the long-term supplier's declaration is no longer valid in relation to the goods supplied.Article 5Form and making-out of supplier's declarations1. For products having obtained preferential originating status, the supplier's declaration shall be given in the form prescribed in Annex I or, for long-term suppliers' declarations, in that prescribed in Annex II.2. For products which have undergone working or processing in the Community without having obtained preferential originating status, the supplier's declaration shall be given in the form prescribed in Annex III or, for long-term supplier's declarations, in that prescribed in Annex IV.3. The supplier's declaration shall bear the original signature of the supplier in manuscript and may be made out on a pre-printed form. However, where the invoice and supplier's declaration are drawn up by computer, the declaration need not be signed in manuscript provided that the supplier gives the client a written undertaking accepting complete responsibility for every supplier's declaration which identifies him as if it had been signed in manuscript by him.Article 6Information certificates INF 41. To verify the accuracy or authenticity of a supplier's declaration, the customs authorities may call upon on the exporter to obtain from the supplier an information certificate INF 4, using the form shown in Annex V.2. The information certificate INF 4 shall be issued by the customs authorities of the Member State in which the supplier is established. The said authorities shall have the right to call for any evidence and to carry out any inspection of the supplier's accounts or any other check that they consider necessary.3. The customs authorities shall issue the information certificate INF 4 within three months of receipt of the application submitted to them by the suppliers, indicating whether or not the declaration given by the supplier was correct.4. The completed certificate shall be given to the supplier to forward to the exporter for transmission to the relevant customs authority.Article 7Preservation of declarations and supporting documents1. A supplier who makes out a supplier's declaration shall keep all the documentary evidence proving the correctness of the declaration for at least three years.2. A customs authority to which an application for the issue of an information certificate INF 4 has been made shall keep the application form for at least three years.Article 8Approved-exporter authorisation1. An exporter who frequently exports goods from a Member State other than the one in which he is established may obtain approved exporter status covering such exports.For that purpose, he shall submit an application to the competent customs authorities of the Member State in which he is both established and keeps the records containing the evidence of origin.2. When the authorities referred to in paragraph 1 are satisfied that the conditions set out in the origin Protocols to the relevant Agreements or in the Community legislation concerning the autonomous preferential regimes are fulfilled, and issue the authorisation, they shall notify the Customs administrations of the Member States concerned.Article 9Mutual administrative assistanceThe Member States' customs authorities shall assist each other in checking the accuracy of the information given in suppliers' declarations and in ensuring that the system of approved exporter authorisations operates correctly.Article 10Checking supplier's declarations1. Where an exporter is unable to present an information certificate INF 4 within four months of the request of the customs authorities, the customs authorities of the Member State of export may directly ask the authorities of the Member State where the supplier is established to confirm the status of the products concerned in respect of the rules of preferential origin.2. For the purposes of paragraph 1, the customs authorities of the Member State of export shall send the customs authorities of the Member State to whom the request is addressed all information available to them and give the reasons of form or substance for their enquiry.In support of their request, they shall provide all documents or information they have obtained which suggest that the supplier's declaration is inaccurate.3. The verification shall be carried out by the customs authorities of the Member State in which the supplier's declaration has been issued. The authorities in question may call for any evidence, carry out any inspection of the producer's accounts or conduct any other verification considered appropriate.4. The customs authorities requesting the verification shall be informed of the results as soon as possible by means of the information certificate INF 4.5. Where there is no reply within five months of the date of the verification request or where the reply does not contain sufficient information to demonstrate the real origin of the products, the customs authorities of the country of export shall declare invalid the EUR.1 movement certificates issued, the invoice declarations or the EUR.2 forms made out on the basis of the documents in question.Article 11RepealRegulation (EEC) No 3351/83 is hereby repealed.References to the repealed Regulation shall be construed as references being made to this Regulation.Article 12Transitional provisions1. Supplier's declarations, including long-term suppliers' declarations made before the date of entry into force of this Regulation shall remain valid.2. Supplier's declarations conforming to the specimens in Regulation (EEC) No 3351/83 may continue to be issued for a period of 12 months from the entry into force of this Regulation.3. Information certificate INF 4 forms of the type shown in Annex V to Regulation (EEC) No 3351/83 may continue to be used for a period of 12 months from the date of entry into force of this Regulation.Article 13Entry into forceThis Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 11 June 2001.For the CouncilThe PresidentM. Sahlin(1) OJ L 339, 5.12.1983, p. 19.ANNEX I>PIC FILE= "L_2001165EN.000402.TIF">ANNEX II>PIC FILE= "L_2001165EN.000502.TIF">ANNEX III>PIC FILE= "L_2001165EN.000602.TIF">ANNEX IV>PIC FILE= "L_2001165EN.000702.TIF">ANNEX VInformation certificate INF 4 and application for an information certificate INF 41. PRINTING INSTRUCTIONS1.1. The form on which the information certificate INF 4 is issued shall be printed on white paper not containing mechanical pulp, sized for writing and weighing between 40 and 65 grams per square metre.1.2. The form shall measure 210 x 297 mm.1.3. Printing of the forms is the responsibility of the Member States; forms shall bear a serial number by which it can be identified. The form shall be printed in one of the official languages of the Community.>PIC FILE= "L_2001165EN.000901.TIF">Notes1. Certificates must not contain erasures or overwriting. Any alterations must be made by deleting the incorrect particulars and adding any necessary corrections. Any such alteration must be initialled by the person who completed the certificate and endorsed by the customs authorities of the issuing country or territory.2. No spaces must be left between the items entered on the certificate and each item must be preceded by an item number. A horizontal line must be drawn immediately below the last item. Any unused space must be struck through in such a manner as to make any later additions impossible.3. Goods must be described in accordance with commercial practice and in sufficient detail to enable them to be identified.4. The form shall be completed in one of the official languages of the Community. The Customs authorities of the Member State which must provide the information or which requires it may request a translation of the information set out in the documents presented to them into the official language or languages of that Member State.>PIC FILE= "L_2001165EN.001101.TIF">>PIC FILE= "L_2001165EN.001201.TIF">